Citation Nr: 1119960	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-06 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to September 24, 2002, for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date prior to September 24, 2002, for the grant of basic eligibility for Dependents' Educational Assistance benefits pursuant to 38 U.S.C.A., Chapter 35.  


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1948 to August 1955, and was awarded a Combat Infantryman Badge and a Purple Heart for his service in the Korean Conflict.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision, of which the Veteran received notice on November 2006, of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which denied earlier effective dates for the grant of a TDIU and for the grant of basic eligibility for Dependents' Educational Assistance benefits.  The Veteran disagreed with such decision and subsequently perfected the appeal.   

In October 2009, the Board remanded the claims to the AMC/RO for additional development, including obtaining all outstanding VA and private treatment records, including records from the Miami VAMC dated prior to September 24, 2002.  That development was completed and the case was returned to the Board for appellate review.  

During the pendency of the remand, in a March 2011 rating decision, the RO granted an effective date of September 24, 2002 (the effective date of the grant of a TDIU), for the grant of basic eligibility for Dependents' Educational Assistance benefits.  Although the RO granted an earlier effective date prior to May 3, 2006, for the grant of basic eligibility for Dependents' Educational Assistance benefits, the early effective date claim for a TDIU remains on appeal, and the early effective date claim for the grant of basic eligibility for Dependents' Educational Assistance benefits is inextricably intertwined with the early effective date claim for TDIU; thus, the issue of entitlement to an early effective date for the grant of basic eligibility for Dependents' Educational Assistance benefits remains on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered); see also AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the issue of entitlement to early effective date for the grant of basic eligibility for Dependents' Educational Assistance benefits is as captioned above.  

The Veteran has not selected a representative through a power of attorney.  As such, the Board finds that the Veteran wishes to proceed without representation.    

As noted in the Board's October 2009 Remand, the issues of entitlement to increased ratings for each of his service-connected disabilities (pseudoaneurysm of the right femoral artery, duodenal ulcer, and scar from a gunshot wound to the head) have been raised by the record (see September 2002 Letter from the Veteran's Former Representative), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also December 2006 Type-Written Statement from the Veteran (Notice of Disagreement) (in which the Veteran continues to disagree with the failure to grant a higher rating for his service-connected disabilities).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an effective date prior to September 24, 2002, for the grant of a TDIU.  He also seeks entitlement to an effective date prior to September 24, 2002, for the grant of basic eligibility for Dependents' Educational Assistance benefits.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's effective date claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

As noted, in an October 2009 remand, the Board determined that further development was required and remanded the effective date claims to the RO/AMC for outstanding VA and private treatment records, including records from the Miami VAMC dated prior to September 24, 2002.  Specifically, the Board directed the AMC/RO to "obtain and associate with the claims file any outstanding VA treatment records concerning the Veteran's service-connected disabilities for the period prior to September 24, 2002, to include records from the Miami VA Hospital.  Additionally, the AOJ should obtain any outstanding private treatment records that the Veteran identifies as relating to his service-connected disabilities." See October 2009 Board Remand.  The Board noted that such treatment records may include a claim for a TDIU prior to his September 24, 2002, TDIU claim or could otherwise substantiate his early effective date claim for the grant of a TDIU.  

With regard to the Board's remand orders regarding obtaining outstanding private treatment records, the claims folder contains a March 2010 notice letter in which the AMC/RO requested that the Veteran "identify all providers who treated [him] for [his] service-connected disabilities prior to September 24, 2002,"  and the Veteran responded that he had no further information (see March 2010 Letter from the VA; July 2010"Report of General Information," VA Form 21-0820; April 2011 Expedited Processing Response from the Veteran).  However, with regard to the Board's remand orders regarding obtaining treatment records from the Miami VA Hospital concerning the Veteran's service-connected disabilities for the period prior to September 24, 2002, review of the claims folder contains treatment records from the Miami VAMC dated September 25, 2002, to March 2009.  Such records are dated after the Veteran's TDIU claim of September 24, 2002, and the claims folder is negative for any treatment records from the Miami VAMC prior to September 24, 2002.  It is unclear whether the AMC/RO attempted to obtain treatment records from the Miami VA Hospital concerning the Veteran's service-connected disabilities for the period prior to September 24, 2002, and the claims folder is negative for any such attempts.

As such, the RO/AMC failed to comply with the Board's October 2009 remand order to obtain and associate with the claims file any outstanding VA treatment records concerning the Veteran's service-connected disabilities for the period prior to September 24, 2002, to include records from the Miami VA Hospital, and such records and/or attempts to obtain a such records must be associated with the Veteran's claims file.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, as noted, the Veteran's remaining claim, that of entitlement to an effective date prior to September 24, 2002, for the grant of basic eligibility for Dependents' Educational Assistance benefits, is found to be inextricably intertwined with the issue remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Thus, action on the effective date claim for the grant of basic eligibility for Dependents' Educational Assistance benefits is deferred pending resolution of the effective date claim for the grant of a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  As noted above, the RO/AMC failed to obtain and associate with the claims file any outstanding VA treatment records concerning the Veteran's service-connected disabilities, to include a heart disability (pseudoaneurysm of the right femoral artery), duodenal ulcer, and scar from a gunshot wound to the head, for the period prior to September 24, 2002, to include records from the Miami VA Hospital (the claims folder contains treatment records from the Miami VAMC dated September 25, 2002, to March 2009, but it appears that no treatment records prior to September 24, 2002 were obtained), as requested by the October 2009 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, as outlined in the October 2009 Board Remand, the RO/AMC should obtain and associate with the claims file any outstanding VA treatment records concerning the Veteran's service-connected disabilities, to include a heart disability (pseudoaneurysm of the right femoral artery), duodenal ulcer, and scar from a gunshot wound to the head, for the period prior to September 24, 2002, to include records from the Miami VA Hospital.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempts made.  The Veteran should also be informed of the negative results, and should be given an opportunity to obtain the records. 

2.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's claims for entitlement to an effective date prior to September 24, 2002, for the grant of a TDIU and entitlement to an effective date prior to September 24, 2002, for the grant of basic eligibility for Dependents' Educational Assistance benefits taking into account any newly obtained evidence.  If the effective date claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and 

afforded a reasonable period of time within which to respond thereto.            

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


